Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 4, 5, 6, 7, 8, 9 & 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “slab” used throughout the claims is used by the claim to mean “movable rail,” while the accepted meaning is:

    PNG
    media_image1.png
    463
    750
    media_image1.png
    Greyscale

(https://www.merriam-webster.com/dictionary/slab)
The term is indefinite because the specification does not clearly redefine the term.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19 & 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bastian (US 2016/0122135) (incorporating by reference App# 13/789,840 issued as US 9,122,566; see para. 56).
Interpretative note 1. Given the indefiniteness of the term “slab” the definition interpreted in the 112 rejection above is herein applied for purposes of claim interpretation and to advance prosecution. The term “slab” is defined as “movable rail”.
	With respect to claims 1, 2, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19 & 20 Bastian discloses a rack apparatus for guiding a carriage to deliver an article to or from a destination area, comprising:
a first rack 104, 206, 502 at a first side of a rack apparatus extending in a first direction, e.g. vertical direction;
a second rack 108, 206, 502 opposed to a first rack, disposed at a second side of a rack apparatus and parallel or substantially parallel to a first rack;
a third rack 106, 504 disposed between a first rack and a second rack, extending in a second direction, e.g. horizontal direction, and substantially perpendicular to a first direction; and
an intersection (indicated generally as 506) between a third rack and a first rack;
an intersection (indicated generally as 506) between a third rack and a second rack;
wherein a first rack, a second rack and a third rack each comprise two rails in parallel and wherein an intersection comprises a plurality of members or slabs 506, 506 (one for each intersection for a vertical rail with a horizontal rail) that are capable of guiding a carriage to move in either a first direction or a second direction.
.
Allowable Subject Matter
Claims 3, 4 & 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101.  The examiner can normally be reached on Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY W ADAMS/           Primary Examiner, Art Unit 3652